 MACY'S SAN FRANCISCO69in the pooled group, the Regional Director is instructed to issue acertification of representatives to such labor organization for a unitof production and maintenance employees, which the Board, in suchcircumstances, finds to be an appropriate unit for the purposes ofcollective bargaining.5.The hearing officer rejected an offer of proof made by theEmployer to support its contention that the Joint Intervenor, if cer-tified, would not represent the employees in its unit jointly but thateach of the two constituent unions would separately represent particu-lar categories of employees. In its brief the Employer renews thiscontention and urges it as a ground for excluding the Joint Inter-venor from this proceeding.We find no merit in this contention. Thetwo unions involved are seeking joint certification for the same unitof employees. In so doing, they are impliedly representing to theBoard that if certified they will jointly represent all the employeesin the unit; and, if they are certified, the Employer may insist thatthey do in fact bargain jointly for all the employees in the unit.Accordingly, we find that the rejection of the Employer's offer ofproof was, in any event, not prejudicial and we will place the JointIntervenor on the ballot.Vanadium Corporation of America,117NLRB 1390,1391;The Stickleas Corporation, supra.[Text of Direction of Elections omitted from publication.]Macy's San Francisco and Seligman&Latz, Inc., jointlyandBarbers'&Beauticians'Union, Local148,AFL-CIO, Peti-tioner.Case No. 930-RC-3377.March 7, 1958DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearing was held beforeShirley N.Bingham,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1.Macy's San Francisco,the Employer named in the petition, isengaged in commercewithin themeaning of the National Labor Re-lationsAct.At thehearing intervention was allowed on behalf oftwo other entities who claim to be the employer of the employees inquestion,that is, Seligman & Latz,Inc., a New Yorkcorporationwhich is theparent company for a nationwide chain of beauty salonsoperating as leased departments in various department stores, in-cludingMacy'sSan Francisco;and the San Francisco Retailers'120 NLRB No. 7. ^'70DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDCouncil, an unincorporated association which engages in collectivebargaining for its member stores, of which Macy's San Francisco isone.At the close of the hearing Petitioner amended its petition "toconform" with whatever the Board's finding might be concerning theEmployer or Employers.We find on this record that Seligman &Latz,lessee, isengaged in commerce within the meaning of the Act-We also find because of their joint control of the labor relations policyconcerning these employees as detailed in paragraph numbered 4, thatSeligman & Latz and Macy's, San Francisco are joint employers ofthe employees sought. In view of this finding we further find thatthe Council is` not an employer of these employees for the purposes ofthis proceeding.'2.The labor organization involved claims to represent certainemployees of the Employers.3.A question' affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Section9 (c) (1) and'Section 2 (6) and (7) of the Act.4.Petitioner seeks a unit of beauty shop employees at Macy's SanFrancisco store.This is a leased department run by Seligman & Latz,who'-have similar shops operated on a leased basis in other SanFrancisco stores, as well as many more throughout the country. Therecord ^ indicates that the lease arrangement between Macy's andSeligman & 'Latz cedes bargaining 'rights for the beauty salon em-ployees to Macy's, and also that Macy's has in turn ceded these rightsto the San Francisco Retailers' Council. The latter group includes asmembers numerous San Francisco retail stores, including departmentstores.Apparently 8 other employer members of the Council employbeauty operators in a total of 12 beauty shops, some at suburbanstores.In San Francisco there is a 20-year history of multiemployer bar-gaining with the Retail Clerks covering retail salespeople, but ex-cluding beauty parlor operators, and other specialized categories.The beauty parlor employees were included only in the 1938 contract,which ran until 1940. Since then they have been excluded from themultiemployer contracts. In the interim their salaries have been thesubject of unilateral bulletins issued by the policy committee of theCouncil to affected members, covering minimum rates of pay forbeauty shop operators.Each Seligman & Latz salon is separately incorporated, with thestock held by the parent corporation.The salon at Macy's hasapproximately 25 beauty operators.These are skilled operators,licensed by the State.The seven San Francisco salons of Seligman &1 SeeFranklin Simon & Co, Inc.,94 NLRB 576;cf.Duane's Miami Corporation,119NLRB 1331. ,MACY'S -SAN, FRANCISCO71Latz' are- part of its - North California division, -which has an areasupervisor in -charge.This supervisor interviews, applicants, who.decision as to_ hiring except that- she clears-with the personnel depart-ment of the store involved, for instance, with Macy's for the employees.here concerned. -. Termination of employment is also subject to storeclearance.The salon manager may- recommend hiring and dis-charge, and may herself discharge in case of gross misconduct.Sheis in active charge of the operation of the shop on a daily basis.Seligman, & Latz furnishes standard supplies for its shops and con-ducts refresher and training programs which, in the San Franciscoarea, are shared in by all operators who work, in the San Franciscosalons.Employees are transferred to other salons in the area butthis is generally upon request, and as a, convenience, to the employeeconcerned.These appear to be outright transfers rather than em-ployee interchange.Working conditions are similar in all shops, asare fringe benefits.However, salary checks are,paid to the employeesby the store in which the salon is located and the employees participatein merchandise discounts on the basis prevailing at the store.Checksfor additional commissions are given the employees by Seligman &Latz.Macy's contends that only a unit including, beauty shop employeesof all member employers in the Council is appropriate., However, ifthe Board does not find that unit appropriate, it concurs in the alter-nate unit suggestion of Seligman & Latz that the unit consist ofemployees in all of the Seligman & Latz shops in San Francisco. Inthe event the Board finds this alternate unit appropriate rather thanthe multiemployer unit urged by Macy's, Seligman & Latz and Macy'sare willing to amend their lease in order to restore bargaining rightsover the employees here sought to Seligman & Latz.The Petitioneriswilling to bargain with any employer entity the Board designates,but wishes the unit to be on the single-store basis here sought by it.It is clear on this record that the established pattern of multi-employer bargaining for retail store employees in the San Franciscoarea has not included beauty shop employees except for a brief period.This 2-year period is too short in duration and too long removedfrom the present proceeding to constitute an established bargaininghistory as to beauty shop employees.The unilateral employer actionsconcerning their minimum wage which followed the early bargaininghistory cannot be said to constitute bargaining at all.Nor can thefact that Petitioner in 1951 and 1955 consented to elections in themultiemployer unit now urged by Macy's be said to constitute effectivebargaining history.Petitioner lost those elections and no bargainingresulted.It is well settled that single-employer units are presump- 72DECISIONSOF NATIONALLABOR RELATIONS BOARDtively appropriate 2 and that a history of multiemployer or multiplantbargaining for other employees does not preclude the establishmentof a single unit of unrepresented employees in a different category .3Also, despite the custom of establishing storewide bargaining units inthe department store field, the Board has found appropriate separateunits of beauty shop employees working within a department store,on the basis of craftlike skills.4Here no union seeks a multiemployer or multiplant unit for theunrepresented beauty shop employees.As there is no establishedpattern of multiemployer bargaining for these particular employees,the Councilwide unit primarily urged by Macy's is not the only appro-priate unit.Nor do we find, in the circumstances here presented, thata unit of beauty operators employed at all Seligman & Latz salons inSan Francisco is the only appropriate one.Although the Seligman &Latz salons are operated with ultimate supervision and hiring author-ity on an area basis, it is clear that each salon-such as the one soughtatMacy's-is separately supervised on a day-to-day operating basisand that the department store in which the salon is located maintainsat least clearance control of hiring and discharge, hence is activelyconcerned with the labor policy affecting the employees at the salonin question.Thus the question is not simply one of a setting up anarea unit for a chain of retail stores, as Employers contend.'Ratherthe unit urged would comprise a chain of leased departments.Onthis record, which shows that lessor and lessee together control thelabor relations policy, we think that a single salon rather than a unitof salons leased from various lessors in the area is appropriate.Accordingly, we find that the following employees of the Employersconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : 6All licensed beauti-cians, including operators, manicurists, stylists, electrologists, hairdriers, shampooists, facialists, and body masseuses working in thebeauty salon in Macy's San Francisco, California, store, excludingmaids, receptionists, guards, and supervisors as defined in the Act.7[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the aboveDecision and Direction of Election.2 SeeArden Farms,et al,118 NLRB 117.3 SeeLownsbury Chevrolet Company,101 NLRB 1752;Pearl Brewing Company,106NLRB 192, 193,Sovereign Productions, Inc,107 NLRB 3594 SeeMay Department Stores Company,97 NLRB 1007.5 CfRobert Hall Clothes, Inc.,118 NLRB 1096.Father & Son Shoe Stores, Inc,117NLRB 1479,Food Fair Stores, Inc.,114 NLRB 5218 The parties stipulated to the unit.Receptionists and maids are represented by otherlabor organizations7The parties stipulated that the salon manager is a supervisor,